Order entered August 17, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00586-CR

                         JOSE ANTONIO CERVANTES, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F17-76189-I

                                           ORDER
       Before the Court is appellant’s August 16, 2018 motion to withdraw as appointed counsel

on appeal. We GRANT the motion and DIRECT the Clerk of the Court to remove Russ

Henrichs as appointed counsel for appellant.

       We ORDER the trial court to appoint new counsel to represent appellant in this appeal.

We ORDER the trial court to transmit a supplemental clerk=s record containing the order

appointing new counsel to this Court within FIFTEEN DAYS of the date of this order.

       We ABATE the appeal to allow the trial court to comply with this order. We will

reinstate the appeal when we receive the order appointing new counsel.

                                                        /s/   LANA MYERS
                                                              JUSTICE